PELHAM, J.
The indictment charges an indecent-exposure of the person in a public place, willfully and intentionally made by the defendant in the presence-of an assembly of divers persons.
The offense charged is indictable and punishable-at common law. 29 Cyc. p. 1316; 1 Wood on Nuisances,, c. 2, § 57.
*116The indictment contains the necessary averments to constitute the common-law offense, and the defendant’s demurrers are not well taken. No averment is necessary that the act was a nuisance, as the act complained of under the circumstances alleged is per se a public nuisance. It is a nuisance and punishable at common law because it is an act malum in se, when committed as alleged in the indictment, affecting the public morals. A public nuisance, because it is violate of the rules of propriety, noxious to moral sensibilities, outrages decency, shocks, and is offensive to those feelings of chastity that people of ordinary respectability entertain, and has a tendency to corrupt the public morals. I Wood on Nuisances, c. 2, §§. 23, 24, 57; Joyce’s Law of Nuisances, c. 2, § 15; Rex. v. Crunden, 2 Campbell, 89.
The offense is complete if the act is intentionally committed at such time and place and in such manner as to offend against public decency, and the intent may be inferred from the recklessness of the act.—Van Houten v. State, 46 N. J. Law, 16, 50 Am. Rep. 397.
It is sufficient at common law that the act be committed in a public place in the presence of more than one person. —State v. Rose, 32 Mo. 560; State v. Millard, 18 Vt. 574, 46 Am. Dec. 170; State v. Roper, 18 N. C. 208; Grisham v. State, 2 Yerg. (Tenn.) 589; Regina v. Orchard, 20 Eng. Law & Eq. 597, 600.
The judgment of conviction and fine imposed was authorized. Code 1907, § 7622.
There is no error shown by the record, and the case will be affirmed.
Affirmed.